Exhibit 10.2

UNITED STATES DEPARTMENT OF THE TREASURY
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220
 


 
September 12, 2012
 
Ladies and Gentlemen:
 
Reference is made to that certain letter agreement (the “Repurchase Letter
Agreement”), dated as of the date set forth on Schedule A hereto, between the
United States Department of the Treasury (the “Investor”) and the company set
forth on Schedule A hereto (the “Company”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Repurchase Letter
Agreement.
 
As documented by the Repurchase Letter Agreement, the Company has completed the
repurchase from the Investor of all of the Preferred Shares issued to the
Investor pursuant to the Securities Purchase Agreement. In addition, the Company
delivered a Warrant Repurchase Notice dated as of the date set forth on Schedule
A hereto to the Investor. In connection with the consummation, on the date
hereof, of the repurchase of the Warrant by the Company from the Investor, as
contemplated by the Warrant Repurchase Notice and Section 4.9 of the Securities
Purchase Agreement:
 
(a) The Company hereby acknowledges receipt from the Investor of the Warrant;
and
 
(b) The Investor hereby acknowledges receipt from the Company of a wire transfer
to the account of the Investor set forth on Schedule A hereto in immediately
available funds of the aggregate purchase price set forth on Schedule A hereto,
representing payment in full for the Warrant, determined in accordance with
Section 4.9 of the Securities Purchase Agreement.
 
This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.
 
This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this letter agreement as of
the date first written above.
 
 

 
UNITED STATES DEPARTMENT OF THE TREASURY
             
By:
/s/ Timothy G. Massad    
Name:  Timothy G. Massad
   
Title:  Assistant Secretary for Financial Stability
           
COMPANY: INDIANA COMMUNITY BANCORP
             
By:
/s/ John K. Keach    
Name: John K. Keach
   
Title:   President and CEO
     






 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Company Information:
       
Name of the Company:
Indiana Community Bancorp
 
Corporate or other organizational form of the Company:
Corporation
 
Jurisdiction of organization of the Company:
State of Indiana
     
Information related to the Preferred Share Repurchase:
       
Date of Repurchase Letter Agreement for the repurchase of 21,500 of the
Preferred Shares:
September 12, 2012
     
Terms of the Warrant Repurchase:
       
Date of Warrant Repurchase Notice:
September 7, 2012
 
Aggregate purchase price for the Warrant:
$1,800,000.00



 
Investor wire information for payment of purchase price for the Warrant:
ABA Number: 021000018
Bank: The Bank of New York Mellon
Account Name: BETA EESA Preferred Account
Account Number: GLA/111567
 


